J-S41017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 THE BANK OF NEW YORK MELLON            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 MARK AND LISA MAZZA,                   :
                                        :
                    Appellant           :   No. 3265 EDA 2017

                   Appeal from the Order September 7, 2017
               In the Court of Common Pleas of Chester County
                       Civil Division at No(s): 12-05926

 THE BANK OF NEW YORK MELLON            :   IN THE SUPERIOR COURT OF
 FKA THE BANK OF NEW YORK, AS           :        PENNSYLVANIA
 TRUSTEE FOR THE                        :
 CERTIFICATEHOLDERS OF THE              :
 CWALT, INC., ALTERNATIVE LOAN          :
 TRUST 2006-0A10 MORTGAGE PASS-         :
 THROUGH CERTIFICATES, SERIES           :
 2006-0A10                              :
                                        :   No. 99 EDA 2018
                                        :
              v.                        :
                                        :
                                        :
 MARK D. MAZZA AND LISA A. MAZZA        :
                                        :
                    Appellants          :

              Appeal from the Order Entered November 28, 2017
               In the Court of Common Pleas of Chester County
                    Civil Division at No(s): No. 2012-05926


BEFORE:   GANTMAN, P.J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                         FILED AUGUST 13, 2018

     Appellants, Mark D. Mazza and Lisa A. Mazza, appeal pro se from the

orders entered September 7, 2017 and November 28, 2017. We affirm the

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S41017-18


September 7, 2017 order and dismiss the appeal of the November 28, 2017

order.

      The relevant factual background and procedural history of this case are

as follows.

      On June 12, 2012, [] The Bank of New York Mellon [(“BNY
      Mellon”)] filed a [c]omplaint in mortgage foreclosure against
      Appellants . . . after they failed to make monthly mortgage
      payments starting in June 2010. . . . On January 23, 2015,
      following a one-day bench trial on January 12, 2015, the trial court
      issued a verdict in favor of [BNY Mellon]. . . . The trial court
      entered judgment on August 12, 2015[.]

Bank of New York Mellon v. Mazza, 158 A.3d 172, 2016 WL 5888626, *1

(Pa. Super. 2016) (unpublished memorandum), appeal denied, 167 A.3d 701

(Pa. 2017) (paragraph breaks omitted). This Court affirmed that judgment

and our Supreme Court denied allowance of appeal. See generally id.

      On June 15, 2017, BNY Mellon bought the subject property at a sheriff’s

sale. Appellants filed a petition to set aside the sheriff’s sale; however, they

later withdrew that petition. On August 8, 2017, the Chester County Sheriff

delivered the deed to BNY Mellon.       On August 11, 2017, that deed was

recorded. Approximately five hours later, Appellants filed a second petition to

set aside the sheriff’s sale. On September 7, 2017, the trial court denied that

petition and Appellants timely appealed that order.

      On October 11, 2017, the trial court ordered Appellants to file a concise

statement of errors complained of on appeal (“concise statement”) within 21

days. See Pa.R.A.P. 1925(b). Appellants failed to file a concise statement.


                                     -2-
J-S41017-18


On November 22, 2017, Appellants filed a petition for leave to file a concise

statement nunc pro tunc. On November 28, 2017, the trial court denied that

petition without a hearing. Appellants timely appealed that order and this

Court consolidated the two appeals.

        Appellants present five issues for our review:

        1. Was due process denied to Appellants due to [the trial court’s]
           failure to properly serve [A]ppellants the [concise statement]
           order?

        2. Did the [trial] court commit error of law and/or abuse of
           discretion by denying [A]ppellants[’] motion for leave to file
           motion for reconsideration and correct a procedural error
           regarding lack of service of the [concise statement] order?

        3. Did the [trial court] abuse [its] discretion, commit errors of
           law[,] and disregard substantial evidence by denying
           [A]ppellants[’] petition seeking leave of court to file petition for
           additional time or nunc pro tunc relief to file a [] concise
           statement when the order requesting same was not sent
           and/or delivered to [A]ppellants[?]

        4. Did the [trial court] abuse [its] discretion, commit errors of
           law[,] and/or disregard substantial evidence in denying
           [A]ppellants[’] petition to set aside sheriff sale that occurred
           on June 15, 2017 and in requiring [A]ppellants to seek leave of
           court before filing further motions?

        5. Should this Court vacate the two orders on appeal and remand
           to the [trial] court for a fact-finding hearing on the
           petition/motion and/or exceptions to set aside sheriff sale that
           occurred on June 15, 2017 and/or direct the [trial] court to
           grant [A]ppellants an extension/enlargement of time to file the
           concise statement . . . ?

Appellants’ Brief at 1-2.1


____________________________________________


1   We have re-numbered the issues for ease of disposition.

                                           -3-
J-S41017-18


      In their first three issues, Appellants argue that the trial court erred in

denying their petition to file a concise statement nunc pro tunc. Pennsylvania

Rule of Appellate Procedure 1925 provides that “[i]ssues not included in the

[concise s]tatement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”       Pa.R.A.P. 1925(b)(4)(vii).    This finding of

waiver is mandatory. See Commonwealth v. Lord, 719 A.2d 306, 309 (Pa.

1998). However, the failure to file a concise statement is excused when there

is a breakdown in the court system and the appellant fails to receive the trial

court’s concise statement order. See Commonwealth v. Parks, 768 A.2d
1168, 1171-1172 (Pa. Super. 2001) (citation omitted). In this case, we refuse

to find Appellants’ issues waived because the trial court had an insufficient

basis to find that Appellants received the concise statement order.         As we

decline to find Appellants’ issues related to the September 7, 2017 order

waived, we dismiss the appeal of the November 28, 2017 order as moot.

      In their fourth and fifth issues, Appellants argue that the trial court erred

in denying their petition to set aside the sheriff’s sale and that an evidentiary

hearing was necessary. We review a trial court order denying a petition to set

aside a sheriff’s sale for an abuse of discretion. First Union National Bank

v. Estate of Shevlin, 897 A.2d 1241, 1246 (Pa. Super. 2006).

      Under Pennsylvania Rules of Civil Procedure 3132 and 3135, a challenge

to a sheriff’s sale must be made prior to the deed being delivered.           See

Pa.R.C.P. 3132, 3135(a). “There is an exception to this time bar, however. A


                                      -4-
J-S41017-18


sheriff’s sale may be set aside after delivery of the sheriff’s deed based on

fraud or lack of authority to make the sale.” Mortgage Elec. Registration

Sys., Inc. v. Ralich, 982 A.2d 77, 80 (Pa. Super. 2009), appeal denied, 992
A.2d 889 (Pa. 2010) (citation omitted).

      Appellants incorrectly aver that they filed their petition prior to the date

the sheriff transferred the deed to BNY Mellon. The certified record confirms

that the sheriff delivered the deed, and it was recorded, prior to Appellants

filing their petition to set aside the sheriff’s sale. Therefore, Appellants were

required to prove fraud or lack of authority to make the sale. Hence, the trial

court properly rejected Appellants’ arguments unrelated to fraud or lack of

authority to make the sheriff’s sale.

      Appellants set forth two allegations of fraud or lack of authority to make

the sheriff’s sale.   First, they argue that the attorney who purchased the

property was unauthorized to proceed with the sale.           This argument is

frivolous. A purchaser, by his or her very nature of buying the property, need

not have authority to sell the property. Second, Appellants argue that BNY

Mellon failed to plead in their complaint that it owned the mortgage and,

therefore, BNY Mellon lacked authority to proceed with the sheriff’s sale.

However, the record reflects that BNY Mellon pled that it owned the mortgage.

Complaint, 6/12/12, at ¶ 5. Accordingly, the allegations of fraud and lack of

authority to make the sale were belied by the record; thus, the trial court




                                        -5-
J-S41017-18


properly denied Appellants’ petition to set aside the sheriff’s sale without an

evidentiary hearing.

      Appellants’ fourth issue also challenges the trial court’s issuance of

sanctions under Pennsylvania Rule of Civil Procedure 233.1.        Appellants,

however, fail to make any argument in their brief as to how the trial court

erred in imposing Rule 233.1 sanctions.       Hence, Appellants’ waived any

challenge to the Rule 233.1 sanctions. See Pa.R.A.P. 2119(a).

      Order affirmed in appeal 3265 EDA 2017.          Appeal 99 EDA 2018

dismissed as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/18




                                     -6-